E. BRYAN WILSON
Acting United States Attorney

JONAS M. WALKER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jonas.walker@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  ) No. 3:20-cr-00036-SLG-MMS
                                             )
                          Plaintiff,         )
                                             )
          vs.                                )
                                             )
  MAHMOUD GHASSAN SOUD,                      )
                                             )
                          Defendant.         )
                                             )

                NOTICE REGARDING MENTAL HEALTH RECORDS
                  SUBPOENAED TO MOTION HEARING (Dkt. 48)

        The United States gives notice that it is issuing a subpoena to the Department of

Corrections for records that are relevant to the Court’s determination of the pending Motion

for Competency Hearing and Examination (the “Motion,” Dkt. 45), regarding which the

Court scheduled a motion hearing to occur on Friday, March 12, 2021 (Dkt. 48).

       The defense opposed the Motion on various grounds, including that “the majority




      Case 3:20-cr-00036-SLG-MMS Document 49 Filed 03/05/21 Page 1 of 3
of the assertions regarding DOC mental health records in the pretrial services report are

undated and do not necessarily reflect the defendant’s current mental status.” Dkt 47 at 2.

       It is unclear to the Government whether the Court intends to receive testimony or

documentary evidence, or only hear argument, regarding the Motion. Therefore, in an

abundance of caution, the Government has issued a subpoena to the Alaska Department of

Corrections (“DOC”) for the Defendant’s up-to-date mental health records. Consistently

with the ECF order scheduling the hearing, the Government expects the DOC records

custodian to attend by VTC. 1

       In recognition of the sensitivity of the records, the Government has instructed DOC

not to produce those records to the Government prior to the hearing, but instead, to make

a records custodian available at the hearing so that the Court can issue an appropriate order

at that time regarding the disposition and protection of the records. Of course, the Defense

will also be able to receive the records, as ordered by the Court.

       RESPECTFULLY SUBMITTED March 5, 2021, in Anchorage, Alaska.

                                                  E. BRYAN WILSON
                                                  Acting United States Attorney

                                                  s/ Jonas M. Walker
                                                  Assistant U.S. Attorney
                                                  United States of America

//


1
  “The court expects all parties to appear via video conference unless they do not have
video capabilities. To avoid delays, the court encourages counsel to assist and advise
potential witnesses before the hearing about how to access the virtual courtroom by video.”
Dkt. 48.
U.S. v. SOUD
3:20-cr-00036-SLG-MMS
                                    2
      Case 3:20-cr-00036-SLG-MMS Document 49 Filed 03/05/21 Page 2 of 3
CERTIFICATE OF SERVICE
I hereby certify that on March 5, 2021, a true and correct copy of the foregoing was served
electronically on the following:

Gretchen L. Staft

s/ Jonas M. Walker
Office of the U.S. Attorney




U.S. v. SOUD
3:20-cr-00036-SLG-MMS
                                    3
      Case 3:20-cr-00036-SLG-MMS Document 49 Filed 03/05/21 Page 3 of 3
